IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 95-60788

                          Summary Calendar



WILLIE DIXON,
                                           Plaintiff-Appellant,

                               versus

MALONE & HYDE, INC.,
                                           Defendant-Appellee.




          Appeal from the United States District Court
            for the Northern District of Mississippi
                         (1:94CV168-JAD)


                            May 17, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     After a jury trial, the U.S. District Court entered a judgment

in favor of plaintiff, Willie Dixon, in the amount of $158.42.

Dixon now appeals the district court's denial of his pre-trial

motion to designate an expert witness out-of-time.      In addition,

Dixon appeals the district court's denial of his motion for a new

trial on damages.   Finding no error, we affirm.


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                                  I.

     The district court set December 1, 1994 as the deadline for

Dixon to designate his expert witnesses.       On January 26, 1995,

Dixon moved for enlargement of time to permit him to designate Dr.

John McFadden as an expert witness.       The district court denied

Dixon's motion, noting that Dixon had not given any reason for his

failure to designate Dr. McFadden within the time allotted.

     Dr. McFadden's identity and the necessity for his testimony

has been known to Dixon since the beginning of this lawsuit.      See

Lee v. Knutson, 112 F.R.D. 105, 106 (N.D. Miss. 1986).        Despite

that fact, Dixon did not explain his failure to comply with the

discovery deadline.     Id. at 106-07.    Under those circumstances,

that Malone & Hyde, Inc. would have allegedly suffered no prejudice

as a result does not persuade us that the district court abused its

discretion.

                                  II.

     Dixon also appeals the district court's denial of a new trial

on damages.   Dixon suffered a cut to his nose when a large door

broke loose and hit him on the head.     The hospital charged $158.42

to stitch the cut and provide a precautionary tetanus shot.    Months

after the accident, Dixon visited Dr. McDonald, complaining of

headaches and neck pain.   Dr. McDonald examined Dixon and found no

serious   condition   requiring   additional   tests   or   treatment.

Moreover, Dr. McDonald testified that the accident had not caused

those conditions.     A year after the accident, Dixon went to Dr.

                                   2
McFadden, who treated Dixon for his neck pain.          Dixon incurred over

$5,000 in medical expenses for treatment related to his neck pain

and headaches.    He claims on appeal that the jury's award, which

failed to compensate him for these additional medical expenses, was

grossly inadequate.

     We will not disturb the jury's award of damages "unless an

award is so 'inadequate as to shock the judicial conscience and to

raise an irresistible inference that passion, prejudice, corruption

or other improper cause invaded the trial.'"          Taylor v. Green, 868
F.2d 162, 164 (5th Cir. 1989) (quoting Garrick v. City and County

of Denver, 652 F.2d 969, 972 (10th Cir. 1981)) (internal quotation

marks omitted).   Based on Dr. McDonald's testimony, the jury could

reasonably find that Dixon's headaches and neck pain were not

caused by Malone & Hyde, Inc.         Regarding Dixon's injury to his

nose, the record supports the jury's award of only $158 in damages.

Consequently, the district court did not abuse its discretion in

denying Dixon's motion for a new trial on damages.                    See id.

(affirming denial of new trial where "the jury's failure to award

compensatory   damages   does   not       lack   'factual   support   in   the

record'").

     AFFIRMED.




                                      3